Case 7:19-mj-01385 Document 1 Filed on 06/13/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF . TEXAS
MCALLEN DIVISION

 

UNITED STATES OF AMERICA United States District Court : ,
es District Cou
V. Southern District Of Texas CRIMINAL COMPLAINT
Franklin Gustavo Alvarado FILED
JUN 13 9019 Case Number: M-19- }34S -M
IAE . YOB: 1973 David J. Bradley, Clerk
Honduras ,

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about June 12, 2019 in Starr County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofere having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 __ (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

 

Franklin Gustavo Alvarado was encountered by Border Patrol] Agents near Roma, Texas on June 12, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally entered
the United States on June 12, 2019, near Roma, Texas. Record checks revealed the Defendant was formally Deported/Excluded from
the United States on November 5, 2018 through Harlingen, Texas, Prior to Deportation/Exclusion the Defendant was instructed not to
return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security.

Aggavedk Rush LAUtA Gitcik

~

Continued on the attached sheet and made a part of this complaint:

 

Sworn to before me and subscribed in my presence,

June 13, 2019

J. Scott Hacker , U.S. Magistrate Judge

 

Name and Title of Judicial Officer

 
